Citation Nr: 0911346	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to death pension benefits.

2.  Entitlement to dependency indemnity and compensation 
benefits (DIC) based on service connection for the cause of 
the Veteran's death. 

3.  Entitlement to basic eligibility for Dependents' 
Education Assistance (DEA) under  38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to June 
1959.  He died on November [redacted], 2005, and the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the appellant's DIC 
and DEA claims.  In addition, the appellant appeals from an 
August 2006 administrative decision denying her entitlement 
to death pension benefits.

The appellant testified before the undersigned at a December 
2008 hearing at the RO (Travel Board).  A transcript of the 
hearing has been associated with the claims folder.

At the hearing, the appellant made an informal claim for 
entitlement to compensation for the Veteran's death under 38 
U.S.C.A. § 1151 (West 2002). This matter is referred to the 
agency of original jurisdiction for further development and 
adjudication.

The issues of entitlement to DIC and DEA are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

At a hearing held on December 8, 2008, and prior to the 
promulgation of a decision, the Board received notification 
from the appellant that a withdrawal of the appeal for her 
death pension claim was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appellant's appeal of her 
death pension claim have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

At her December 2008 Travel Board hearing, the appellant 
indicated that she wished to withdraw her claim of 
entitlement to a death pension.  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
claimant or by his or her authorized representative. 38 
C.F.R. § 20.204.  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  As such, the Board does not 
have jurisdiction to review her claims of entitlement to 
death pension and that claim is dismissed.


ORDER

The claim of entitlement to a death pension is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

While the appeal was pending, the Court issued a decision 
with regard to the content of VCAA notices relevant to DIC 
claims.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In 
Hupp¸ the Court held that a notice with regard to a claim for 
DIC benefits must include (1) a statement of the conditions 
(if any) for which the Veteran was service-connected at the 
time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected disability and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disorder not yet service 
connected.  Additionally, if the claimant raises a specific 
issue regarding a particular element of the claim, the notice 
must inform the claimant of how to substantiate the 
assertion, taking into account the evidence submitted in 
connection with the application.  Appellant has not been 
provided with adequate notice under Hupp, and adequate notice 
must be provided prior to the Board's further consideration 
of this matter.

Appellant has identified three different treatment providers 
who had records relevant to her claim, including "365 
pages" of records from St. Francis Hospital that she could 
not afford to pay for.  A review of the claims folder reveals 
that only some of these treatment records have been obtained.  
The Board notes that the RO has twice attempted to obtain 
treatment records from Upstate Cardiology and have yet to 
receive a response.  As these St. Francis Hospital records 
have been specifically identified by appellant as relevant to 
her claim, VA has an obligation to obtain them.

As a decision on the DEA claim is dependent on a decision on 
the DIC claim, a decision on the DEA claim must be deferred 
until the DIC claim is decided.

Accordingly, the case is REMANDED for the following action:

1.   The AMC/RO should provide the 
appellant with a VCAA letter that includes 
an explanation as to the information or 
evidence needed to establish a claim for 
service connection, as outlined in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  
Specifically, the letter must include: (1) 
a statement of the conditions for which 
the Veteran was service-connected at the 
time of his death; (2) an explanation of 
the evidence and information required to 
substantiate a claim for service 
connection for the Veteran's cause of 
death based on the previously service-
connected disabilities; and (3) an 
explanation of the evidence and 
information required to substantiate a 
claim for the Veteran's cause of death 
claim based on a condition not yet 
service-connected.

2.  The RO/AMC should take the necessary 
steps to obtain all relevant treatment 
records from St. Francis Hospital as 
identified by the appellant.

3.  If the benefit sought on appeal 
remains denied, the RO/AMC should issue a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


